f

 

FEL.ED

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

 

 

 

UNITED STATES DISTRIC C Mr,gg

, olsr 41 l COun~r
soUTHERN DIsrRICT 0F CALI §‘i’i§i'h""" D‘S 'H‘CU&§;§§)M¢

UNITED SrArEs OF AMERICA JUDGMENT IN A CRIMIN CA’SE
V (F or Offenses Committ On or A r November l, 1987)

JORGE .TEOVA TALAMANTES-TRINIDAD (3)

 

Case Number: 3:18-CR-04156-JM

 

 

Donald L Levine
Defendant’s Attomey

REGISTRATION No. 71963-298

|:| _

THE DEFENDANT:

E pleaded guilty to count(S) One Of the InfOI`matiOI‘l.

|:| was found guilty on count(s)

after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section l Nature of Offense Count
8:1324[A)(1)(A}(Ii), (V}(|i), (A)(l)(B)(|l) - Transportation Of Certain A|iens For Fina ncia| Gain and 1
Aid'lng and Abetting

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

IX Count(s) remaining are dismissed on the motion of the United States.

 

|X] Assessment: $100.00, waived.

JVTA Assessment*: $ 5000.00, waived
34 The Court finds the defendant indigent
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

>I< No fmc ® Forfeitu;re pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

March l. 2019

Date of Imposition of Sentence _

 

 

3:18-CR-O4156-JM

 

 

f '\'
` AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JORGE JEOVA TALAMANTES-TRINH)AD (3) Judgrnent - Page 2 of 2
CASE NUMBER: 3:18-CR-04156-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Filteen (15) months as to Count l.

U

Sentence imposed pursuant to Title 8 USC Section 1326(b).
>!1 The court makes the following recommendations to the Bureau of Prisons:
Designation to a facility in the Western Region and as close to Southem California as possible

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

|:| as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|_`_| on or before
|:] as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18~CR-04156-JM

